Citation Nr: 0531174	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-07 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chest pain, to 
include as due to an undiagnosed illness secondary to service 
in the Persian Gulf.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from March 1991 to December 
1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  An April 2002 rating decision 
denied the veteran's claims, and she perfected a timely 
appeal.  Subsequent to this decision, jurisdiction of her 
claims file was transferred to the Winston-Salem, North 
Carolina, RO as a result of her change of residence.

The veteran also perfected an appeal of the issue of 
entitlement to service connection for a low back disorder.  
While the case was on remand to the RO, a December 2004 
rating decision granted service connection for post-operative 
degenerative disc disease, lumbar spine.  Thus, that issue is 
no longer before the Board, and it will not be a part of or 
discussed in this decision.  The Board notes that, in 
February 2005, the veteran applied for a temporary 100 
percent evaluation for convalescence secondary to her back 
surgery.  That matter is referred to the RO for appropriate 
development and action.

In February 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument on her 
behalf in September 2005.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claims and fulfilled the duty to assist her 
in developing that evidence.

2.  The preponderance of the evidence is against a finding 
that the veteran served in the Southwest Theater of 
Operations during the Persian Gulf War.

3.  The preponderance of the probative evidence shows that 
the veteran does not suffer from a disability due to chest 
pain related to an in-service disease or injury.

3.  The preponderance of the probative evidence shows that a 
bilateral foot disorder, to include bilateral plantar 
fascitis, is not related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  Chronic disability manifested by chest pain was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2005).

2.  A bilateral foot disorder, to include bilateral plantar 
fascitis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a March 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any additional 
evidence that was relevant to the claims.  During the initial 
review of this appeal, the Board noted that the March 2002 
letter did not inform the veteran that evidence of a nexus 
between any current disability and her active military 
service was needed to show entitlement to service connection.  
Pursuant to the remand, a February 2004 RO letter provided 
her with a fully compliant VCAA notice.

The veteran was also provided with a copy of the appealed 
rating decision, as well as an August 2002 Statement of the 
Case (SOC), and November 2004 Supplemental Statement of the 
Case (SSOC).  These documents provided her with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding her claim.  By way of these 
documents, she also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, a  lay statement, and the 
veteran's statements.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual background, chest pain

The veteran's original January 1999 claim addressed only 
service connection on a direct basis.  During the initial 
review, however, her representative asserted that service 
connection due to undiagnosed illness was shown by the 
evidence of record.
In her appellate brief of May 2003, the veteran asserted that 
she served in the Persian Gulf from April 1992 to June 1992.

The January 1991 Report Of Medical Examination For Enlistment 
reflects a notation that the veteran experienced an allergic 
reaction to a sulphur based medication and passed out.  She 
was assessed as physically qualified for military service 
with a notation of allergic to sulphur.  A March 1993 medical 
record which appears to have been prepared at a German 
treatment facility, reflects that clinical and diagnostic 
tests revealed no abnormalities, and the veteran was 
diagnosed as having collapsed.  The June 1995 Report Of 
Medical History reflects that the veteran denied any history 
of heart symptomatology or shortness of breath.  A June 1995 
Report Of Medical Examination, Periodic, reflects that all 
areas were assessed as normal.

The service medical records reflect extensive evidence of 
multiple episodes where the veteran presented with complaints 
of chest pain, to include chest pain which radiated down her 
left arm, and reports of having passed out.  In July 1996, 
the veteran presented with complaints of having experienced 
substernal pain to her back and left arm for four days and 
nausea.  She described the pain as random and not associated 
with meals.  She was seen earlier in the day and was given 
Tagamet, with no relief.  Upon further screening, she related 
that she had eaten spaghetti the night before and had nausea.  
She denied shortness of breath, emesis, and diarrhea.  
Physical examination revealed her heart to show regular rate 
and rhythm.  Her chest was positive for tenderness to 
palpation of the chest.  Deep palpation of her abdomen 
revealed mid-epigastric tenderness.  The assessment was acute 
gastric indigestion, and she was prescribed Maalox for use 
with the Tagamet.

An August 1996 Consult Sheet reflects that, in late July 
1996, the veteran passed out while attending church, awoke 
with severe retro-sternal chest pain, radiating to her left 
arm, without loss of continence, and was transported to and 
admitted to a private hospital, with complaints of chest pain 
which radiated to her left upper extremity.  She was 
hospitalized for three days, where clinical and diagnostic 
tests disclosed no objective cardiac pathology.  She was 
advised to present for further testing if her pain 
persistent, and she was discharged with a diagnosis of chest 
pain, unknown etiology.

August 1996 cardiac consults and work-up at an army hospital, 
revealed no EKG evidence of ischemia, no symptoms consistent 
with ischemia, no evidence of exercise induced ischemia, and 
the veteran had a normal exercise test, with fair to good 
exercise tolerance.  In early September 1996, Ft. Benning 
emergency personnel were called to respond to a possible 
"heart attack."  Upon arrival, the veteran was seated at a 
desk, and she reported that she started experiencing chest 
pain, with radiation to her left arm, 15 to 20 minutes 
earlier.  She related that the pain vacillated in intensity, 
and it was in the center of her chest upon deep inhalation.  
At the emergency room, the veteran related that she had 
experienced her symptoms for approximately one month, and 
that she had been previously evaluated by cardiology and told 
"it was not her heart."  She reported that her pain 
increased with deep breaths.  An EKG revealed normal sinus 
rhythm and her chest x-ray was negative.  Physical 
examination revealed tenderness at mid-sternum/left arm on 
palpation.  No other abnormalities were noted.  The 
diagnostic assessment was acute strain, and treatment was 
moist heat to the area three times daily.  She was exempt 
from heavy lifting and strenuous exercise for 72 hours, and 
the provider noted that there was no need for further profile 
until her evaluation for recurrent chest pain was completed.

In early October 1996, the veteran again presented at the 
emergency room with complaints of chest pain that radiated to 
her back and down her left arm.  Physical examination 
revealed no abnormalities and EKG revealed normal sinus 
rhythm.  A subsequent October 1996 Holter Report reflects 
that no abnormalities were recorded.  An October 1996 entry 
by the Cardiology Clinic reflects that the examiner reviewed 
the veteran's "exam meds" and agreed that the veteran's 
work-up to that date revealed no evidence of ischemia.  The 
diagnostic impressions were, "probable vasovagal episode in 
church;" questionable etiology of "symptoms during run;" 
and, non-cardiac chest pain.  

In late October 1996, the veteran's primary provider noted in 
the service medical records that the veteran had experienced 
one episode of syncope since she was last seen, and that the 
cardiologist reported that, based on the cardiac work-up, the 
veteran's symptoms were not of cardiac origins.  The primary 
provider deferred her assessment until receipt of the EEG 
results report.  In November 1996, the primary provider noted 
that the veteran reported that she had occasional bad days 
but, in general, she was better.  The provider also noted 
that the EEG was normal and the cardiac work-up was negative.  
She rendered an assessment of questionable stress reaction 
and suggested the veteran self-refer to mental health 
services if her symptoms could be related to stress, or back 
to the medical clinic if they worsen.

In mid-December 1996, while on duty at her duty site, the 
veteran felt faint, and friends helped her to the floor until 
emergency personnel arrived.  It was uncertain if she had 
passed out.  She appeared weak and reported having 
experienced a tightness in her chest, which went down her 
left arm, and she also had some palpitations.  At the 
emergency room, the examiner noted that she assessed the 
tightness as 5/10, and it resolved to 0/10 after she took 
nitroglycerine.  Physical examination revealed no 
abnormalities.  The assessment was chest pain, rule out 
anxiety, and she was referred for further evaluation.

During the subsequent consultation, she reported that the 
chest pain radiated to her neck and left upper extremity, was 
similar to the ones she had experienced since June 1996, but 
that it was not present during that consultation.  She 
described it as beginning as sharp sensation in the sternum, 
then her left arm, with pins and needles times 2 to 3, and 
that she occasionally breathed fast and then passed out. She 
related that the episodes occurred every one to two months.  
The examiner noted that, in May 1996, the veteran's left 
upper extremity and chest were compressed for approximately 
one minute in the track of a vehicle until a crane pried her 
free.  She denied nightmares.  The examiner noted all of the 
extensive cardiac diagnostic tests administered and that all, 
to include the EEG, were normal.  The veteran related that 
her symptoms were not related to activity, and that her chest 
pain waxed and waned over periods of several hours, and that 
it responded to nitroglycerine.  The examiner rendered an 
assessment of recurrent chest pain previously worked up as 
non-cardiac/probable musculoskeletal.  The provider 
recommended the veteran be educated on the relationship 
between hyperventilation, blackouts, and sensation of 
tingling in hands.  The provider also recommended a 
psychiatric consult to assess anxiety component of chest 
pain, as well as post-traumatic stress disorder.  The service 
medical records reflect no evidence of a subsequent mental 
health assessment.

In mid-April 1997, emergency personnel were called, 
responded, and found the veteran sitting on a park bench.  
She was running when she passed out.  She reported mid-
sternum pain which radiated down her left arm, and she 
informed emergency personnel that she took nitroglycerine.  
At the emergency room, the examiner noted her history of 
chest trauma more than one year earlier.  She related that 
she felt tingling in her left arm and a sense of 
lightheadedness, which resolved with rest.  Physical 
examination revealed left upper chest wall tenderness at the 
mid-clavicle line.  No other abnormalities were noted.  The 
assessment was chest wall pain, and she was prescribed 
Motrin.  Upon further consultation in May 1997, the 
assessment was rule out arrhythmia and a 72-hour Holter was 
directed.  The late May 1997 report reflects that there was 
sinus tachycardia but the artifact limited interpretation.  A 
report of three days later reflects that a repeat recorded no 
arrhythmia, and that predominant rhythm was sinus.

Interestingly, the veteran's November 1998 Report Of Medical 
History For Chapter Separation reflects that she checked 
"No" for all of the areas related to heart symptomatology.  
The only item noted was recurrent low back pain.  The 
November 1998 Report Of Medical Examination reflects that the 
veteran's heart was assessed as normal.

The March 2002 VA heart examination report reflects that the 
veteran related her extensive medical history of cardiac 
symptoms during her active service and the fact that no 
active pathology was diagnosed.  She related that she 
experienced chest pains twice a week, it was exertional and 
non-exertional but tended to be worse when she was active.  
She last passed out one month prior to the examination, and 
she estimated that she passed out six times a year.  She also 
complained of dyspnea associated with the chest pain, which 
she described as hyperventilating and inability to catch her 
breath.  The pain lasted 30 minutes to an hour.  She 
mentioned having been prescribed nitroglycerine in active 
service, but denied use of it after service, as it gave her 
headaches.  Physical examination revealed no abnormalities, 
and there was no chest wall pain to palpation.  Chest x-ray, 
EKG, laboratory results, echocardiogram and stress test 
results were within normal limits.  The examiner rendered a 
diagnosis of atypical chest pain, etiology unknown.

Private treatment records reflect that the veteran was 
admitted in March 2003 for symptoms similar, if not 
identical, to those she experienced in active service.  She 
reported chest pain of a sharp and stabbing nature which 
radiated down the left side of her arm.  She received some 
relief from nitroglycerine, and she reported no other 
associated symptoms.  Laboratory test results and diagnostic 
tests, to include a stress echocardiogram and EKG, revealed 
no abnormalities.  A diagnosis of atypical chest pain, non-
cardiac, was rendered.

In a September 2003 statement, the veteran related that she 
started experiencing chest pain while deployed to Kuwait in 
1992, and they escalated when she returned and became more 
frequent.

In September 2004, in response to a RO inquiry, the National 
Personnel Records Center advised that there was no evidence 
available to substantiate that the veteran served in 
Southwest Asia.

Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service, or by evidence that 
a presumptive period applied.  See 38 C.F.R. §§ 3.303.  
Further, certain chronic diseases may be presumed to be 
service connected if they manifest to a degree of 10 percent 
or more within one year of discharge from service.  
Cardiovascular disease is one of the diseases listed as 
eligible for presumptive service connection.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement 
of chronicity, the illness must have persisted for a period 
of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or 
symptoms that may be manifestations of undiagnosed illness 
include cardiovascular signs or symptoms.  38 C.F.R. § 
3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War: (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. § 
3.303(d).  If not, service connection may be considered under 
38 C.F.R. § 3.317.  In the latter case, service connection 
may not be granted if the symptom is a manifestation of a 
disability attributable to a "known clinical diagnosis."  

Analysis

The Board finds that the evidence of record preponderates 
against service connection on a direct basis.  While the 
evidence shows continuity of her symptoms, 38 C.F.R. 
§ 3.303(b), there is no evidence of an underlying disorder or 
disease associated with her episodes of pain and periodic 
syncope, and, as set forth 
above, pain alone is not a disability subject to service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. at 285.  
Thus, if the benefit sought by the veteran is to be allowed, 
it must be under the provisions for an undiagnosed illness.  
The Board, however, finds that the evidence of record 
preponderates against the claim on that basis.

The Board notes the veteran's assertion that she served 
during the Persian Gulf War.  Her DD Form 214 reflects 
foreign service, but it does not reflect receipt of the 
ribbon routinely awarded to those who served in Southwest 
Asia or any other indicia of service in the region.  
Likewise, a request to the National Personnel Records Center 
yielded a negative result with respect to service dates in 
Southwest Asia.  In June 2005, the veteran submitted an 
unsigned statement by a purported Lieutenant Colonel, who 
related that, on January 9, 1998, the veteran deployed to 
Kuwait with the unit for which he was the "SPO."  In light 
of the fact that this statement is unsigned, the Board 
attaches no probative weight to it.  The veteran also 
submitted copies of her Leave and Earnings Statements for six 
of the months in 1998.  These statements show the veteran was 
eligible for receipt of hostile fire pay, effective January 
1, 1998.  However, these records indicate the same pay 
through November 1998, when she was not claiming to be in 
Kuwait.  

Her service medical records also reflect a post-deployment 
survey she prepared, showing dates in Kuwait of January 9, 
1998 to April 10, 1998.  However, further review of her 
service medical records reveal treatment rendered in 
February, March, and April 1998, to include obstetric 
ultrasound, conducted at the Martin Army Community Hospital, 
which is located at Fort Benning, Georgia.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a finding that the veteran served 
in Southwest Asia during the Persian Gulf War.  The Board 
assigns greater probative weight to the veteran's DD Form 214 
and the reply from the National Personnel Records Center, 
both of which show no Southwest Asia service.  Moreover, the 
veteran's service medical records indicate that she was 
treated in Fort Benning from February to April 1998, and thus 
was not in Kuwait at that time.  

For the sake of argument, even if the veteran did serve in 
Southwest Asia in 1998, the evidence of record compellingly 
shows that her symptomatology began some two years prior to 
such claimed service.

The Board notes that the veteran also claimed to have served 
in the Persian Gulf from April to June 1992.  However, 
laboratory reports prepared in May 1992 and June 1992, and a 
treatment note of May 1992, reflect that the veteran was in 
Germany during the period she claimed to have served in the 
Persian Gulf, as those medical documents reflect they were 
prepared at the Army Regional Hospital in Nuremberg, Germany.  

Thus, the preponderance of the evidence is against a finding 
that the veteran served in the Southwest Theater of 
Operations during the Persian Gulf War, and the provisions of 
38 C.F.R. § 3.317 are not for application.  

Factual background, feet disorder

Service medical records reflect that, in April 1991, the 
veteran presented with complaints of bilateral foot blisters 
and pain, and she was referred to podiatry.  The podiatry 
clinical entry reflects that she related bilateral foot pain 
of three days duration, and she denied having sustained any 
foot trauma, though she may have hyperflexed the left hallux 
at the left metacarpophalangeal joint.  Examination revealed 
tender, nonerythmatous blisters of the right fifth toe and 
bunions on both feet.  The feet were stable with weight 
bearing bilaterally.  The left first metacarpophalangeal 
joint showed adequate passive range of motion and there was 
minimal edema.  The diagnostic assessment was non-infected 
blisters, right fifth toe with  bunions/hallux abducto 
valgus, feet, bilateral, Grades I-II, and capsulitis, left 
first metacarpophalangeal joint.  The blisters were drained, 
and the veteran issued bunion pads.  She was given a profile 
which exempted her from running for seven days.  In mid-April 
1991, the veteran reported that she had experienced left foot 
pain during the prior three weeks but her boots fit 
comfortably, and she denied any trauma.  Physical examination 
of her feet revealed the skin to be intact and her left foot 
to have neurovascular status within normal limits.  Weight 
bearing was stable bilaterally, with a tender bump at the 
medial left first metatarsal head, left foot.  
X-rays showed bunions bilaterally, left greater than right.  
The examiner rendered an assessment of bunions bilaterally, 
left greater than right, and treatment was ice and elevation.

An August 1991 entry reflects the veteran presented with 
complaints of bilateral heel pain and anterior lower leg 
pain.  Her gait was noted as normal.  Examination revealed 
some calluses but no evidence of ecchymosis, effusion, or 
point tenderness.  Heel squeeze was negative and non-tender 
to palpation.  The assessment was soft tissue problems 
secondary to physical training/marching, and she was provided 
a soft shoe profile with decreased physical training and 
marching for 10 days.  Treatment was cool soaks.  In October 
1995, the veteran presented with complaints of growth on the 
bottom of her right middle toe.  She related that it appeared 
two weeks earlier, kept increasing in size, and that it hurt 
badly.  Physical examination revealed a growth, 0.5 cm in 
width, tender to palpation, and described as a hard lump.  
The assessment was a possible corn/wart.  It was removed, and 
the veteran was instructed to do warm soaks.  The June 1995 
Report Of Medical Examination, Periodic, and the November 
1998 Report Of Medical Examination reflect that the veteran's 
feet were assessed as normal.

Treatment records of an air force base Family Practice Clinic 
reflect that, in January 2002, an examiner noted that the 
veteran had left heel spurs, and that her low back radiating 
pain to her left leg caused her left foot to hurt worse.  An 
early March 2002 entry reflects a notation of questionable or 
possible plantar fascitis and a referral to podiatry.  The 
mid-March 2002 podiatry report reflects that the veteran 
complained of pain bilaterally, left greater than right, and 
that her plantar surface had progressively worsened since 
1997.  Examination revealed pain on palpation of the plantar 
aspects of the heels, bilaterally, in and about the medial 
tubercle of calcaneus, the medial and central bands of the 
plantar fascia.  There was minimal tenderness of the medial 
arches bilaterally, and there was no pain on mediolateral 
compression of the calcaneus or in the posterior superior 
aspect nor in and about the Achilles tendon.  X-rays showed 
beginning signs of spurring on the plantar aspects of the 
heels bilaterally, with increased soft tissue density.  The 
diagnostic impression was plantar fascitis/heel spur syndrome 
bilaterally, with left greater than right.  The examiner 
recommended conservative treatment with stretching and 
strengthening exercises and Spenco inserts.  The record 
reflects no comment or opinion as to any relationship between 
her plantar fascitis and her military service.

The March 2002 VA examination report reflects that the 
veteran related that she developed pain beneath both heels in 
1996, and that recently she had been treated with injections 
and insoles.  She complained of pain beneath both heels with 
weight bearing.  Physical examination revealed both feet to 
be symmetrical.  She was tender on the plantar surface of 
both feet where the plantar fascia attached to the os cancia.  
There was no other tenderness, she demonstrated normal motion 
in the subtalar, mid-tarsal, and toe joints.  Pedal pulses 
were palpable, and she had no corns or calluses.  X-rays of 
her feet were interpreted as showing no abnormalities or heel 
spurs.  Diagnosis was plantar fascitis bilaterally.

April 2002 private podiatry treatment records reflect that he 
treated the veteran for plantar fascitis with injections and 
exercises.  The record reflects no comment or opinion as to 
any relationship between her plantar fascitis and her 
military service.  October 2002 records from another 
podiatrist reflects that he treated the veteran for plantar 
fascitis with a prescription for Medrol and a pair of cast 
orthotics.  The podiatrist noted the veteran's military 
service, but made no comment or opinion as to any 
relationship between her plantar fascitis and her military 
service.

Pursuant to the Board remand, the veteran was afforded a 
podiatry examination in 
September 2004.  The veteran related that, after her basic 
training, she worked as a diesel engine mechanic for her 
entire military service, which entailed standing on concrete 
floors for long hours.  She related that her heel pain 
developed over a period of months.  The VA podiatrist 
conducted a comprehensive review of the veteran's "extensive 
records" as part of the examination.  He noted the veteran's 
in-service presentations in 1991 for mild blisters and 
bunions, and observed that the veteran's symptoms involved 
only her forefoot.  As concerned the August 1991 notation of 
heel pain, the examiner observed that the 1991 provider made 
no notation of post-static dyskinesia or any other clinical 
symptom that would have indicated plantar fascitis.  The 
examiner observed that, at the August 1991 treatment, there 
was no information to support a finding of plantar fascitis 
and the veteran was not referred to the podiatry clinic.  He 
deemed the October 1995 removal of the growth as successfully 
resolved, as there were no subsequent related entries.  After 
his physical examination of the veteran, the examiner noted 
that the veteran definitely has plantar fascitis.  
Objectively, however, he opined that there was scant evidence 
in the service medical records to indicate that the veteran's 
current plantar fascitis is a continuous problem from her 
active military service.  The bases for his assessment were: 
there was only report of heel pain in 1991, the clinical 
presentation was not consistent with plantar fascitis, and he 
noted no other reference to a recurring chronic plantar 
fascitis problem, and that the objective evidence indicated 
that the veteran's 1991 presentation was an isolated non-
chronic condition.  Also noteworthy was the finding on her 
separation physical examination.  The examiner observed that 
it was not hard to imagine that the veteran's work as a 
diesel engine mechanic, which entailed standing on hard 
surfaces, combined with her mild pes planus, might lead to 
the development of plantar fascitis.  Objectively, however, 
he deemed it unlikely that she had plantar fascitis prior to 
her civilian diagnosis in 2002.

Applicable law and regulation

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).
Analysis

The examiner's opinion set forth in the September 2004 
podiatry examination is fully supported by the evidence of 
record.  In this regard, service medical records note acute 
and transitory conditions during service.  The claims file 
reflects no contradictory evidence with regard to the 
etiology of the veteran's foot condition.  Thus, the Board 
finds that the evidence of record preponderates against the 
claim, and the claim is denied.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for chest pain, to include 
as due to an undiagnosed illness secondary to service in the 
Persian Gulf, is denied.

Entitlement to service connection for a bilateral foot 
disorder, to include plantar fascitis, is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


